 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Debtor,
     Evander Frank Kane
 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11    In re                                           Case No. 21-50028-SLJ
                                                      Chapter 7
12    EVANDER FRANK KANE,
                                                      ORDER APPROVING STIPULATION
13                                                    TO CONTINUE HEARING ON
      Debtor.
                                                      CENTENNIAL BANK’S MOTION
14                                                    DISMISS TO CASE AS BAD FAITH
                                                      FILING PURSUANT TO SECTON
15                                                    707(a)
16                                                    Current Hearing:
17                                                    Date: August 17, 2021
                                                      Time: 2:00 p.m.
18                                                    Place: Tele/Videoconference

19                                                    Future Hearing:
                                                      Date: October 5, 2021
20                                                    Time: 2:00 p.m.
21

22

23            Debtor Evander Frank Kane (“Kane”) and Creditor Centennial Bank (“Centennial”) enter
24   into the following stipulation regarding Centennial’s Motion to Dismiss Case for Bad Faith
25   Filing Pursuant to Section 707(a) (the “Motion”).
26                                             RECITALS
27            Whereas, Centennial the Motion on June 25, 2021, and the Motion is set for hearing
28   before this Court on August 17, 2021.
     STIP TO CONTINUE MOTION TO DISMISS                                                              1

 Case: 21-50028        Doc# 183     Filed: 07/23/21      Entered: 07/23/21 18:09:00    Page 1 of 2
 1          Whereas, Kane intends to oppose the Motion but his opposition is not yet due;

 2          Whereas, Kane and Centennial wish to continue the hearing date on the Motion and

 3   adjust the related briefing dates;

 4                                            STIPULATION

 5          1.      The hearing on the Motion shall be continued until October 5, 2021 at 2:00 pm.

 6          2.      Any opposition to the Motion shall be filed no later than September 21, 2021.

 7          3.      Any reply to the opposition shall be filed no later than September 28, 2021.

 8          4.      Kane and Centennial request that the Court enter an order approving this

 9   stipulation and continuing the hearing as requested.

10
      Dated July 23, 2021                       FINESTONE HAYES LLP
11

12                                              /s/ Stephen D. Finestone
                                                Stephen D. Finestone
13                                              Attorneys for Evander Frank Kane,
14   DATED: July 23, 2021                      ANTHONY & PARTNERS, LLC
15

16
                                               By: /s/ John A. Anthony
17                                                 John A. Anthony
                                                   Attorneys for Appellant Centennial Bank
18

19

20
     DATED: July 23, 2021                      COOPER, WHITE & COOPER LLP
21

22
                                               By: /s/ Peter C. Califano
23
                                                   Peter C. Califano
24                                                 Attorneys for Appellant Centennial Bank

25

26

27

28
     STIP TO CONTINUE MOTION TO DISMISS                                                               2

 Case: 21-50028       Doc# 183       Filed: 07/23/21   Entered: 07/23/21 18:09:00       Page 2 of 2
